IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,714


EX PARTE DAVID MICHAEL SHEID, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 30,049 IN THE 90TH JUDICIAL DISTRICT COURT

FROM STEPHENS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of manufacture of
a controlled substance and sentenced to twenty-five (25) years' imprisonment.  He did not appeal his
conviction. 
	Applicant contends that his plea was rendered involuntary because the plea agreement cannot
be followed.  Pursuant to a remand order, the District Attorney of Stephens County submitted an
affidavit verifying that applicant pled guilty pursuant to an agreement that this sentence would run
concurrently with Applicant's federal sentences.  The record shows that Applicant's federal sentences
are set to commence after this one expires.  Applicant is entitled to relief.  Ex parte Huerta, 692
S.W.2d 681 (Tex.Cr.App. 1985).
	Relief is granted.  The judgment in cause number 30,049 in the 90th Judicial District Court
of Stephens County is set aside and Applicant remanded to the Sheriff of Stephens County to answer
the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Institutional
and Pardons and Paroles Divisions.
 
Delivered: June 20, 2007
Do not publish